Exhibit 10.42

Executive Employment Agreement

This Executive Employment Agreement (“Agreement”), including the attached
Exhibit A, is entered into between NATCO Group Inc., a Delaware corporation,
having offices at 2950 N. Loop West, Suite 700, Houston, Texas 77092
(“Company”), and Knut Eriksen, an individual residing in Houston, Texas
(“Employee”), to be effective as of as of Employee’s first day of employment,
which shall occur as promptly as practicable after the date of execution of this
agreement but in any event by March 31, 2006 (the “Effective Date”). In the
event Employee does not commence his employment by March 31, 2006, this
Agreement shall be null and void and of no effect.

Company is desirous of securing the services of Employee pursuant to the terms
and conditions and for the consideration set forth in this Agreement, and
Employee is desirous of entering employment with the Company or a subsidiary
thereof pursuant to such terms and conditions and for such consideration.
Therefore, for and in consideration of the mutual promises, covenants and
obligations contained herein, Company and Employee agree as follows:

Article 1: Employment and Duties

1.1. Company shall employ, or shall cause a subsidiary to employ, Employee, and
Employee shall be employed by Company or such subsidiary, beginning as of the
Effective Date of this Agreement and continuing until the date set forth on
Exhibit A (the “Term”), subject to the terms and conditions of this Agreement.
This Agreement will expire by its own terms and the Employee will automatically
become an employee at will and be included in all general employment and benefit
arrangements at the end of the Term unless the Company notifies Employee of its
intention to extend the Term (such notice to include the length of the intended
extension) at least 60 days prior to the expiration of the Term and Employee
accepts such extension within 10 days of receipt of such notice.

1.2. Employee shall be employed in the position(s) set forth on Exhibit A.
Employee agrees to serve in the assigned position(s) and to perform diligently
and to the best of Employee’s abilities the duties and services appertaining to
such position as determined by Company, as well as such additional or different
duties and services appropriate to such position which Employee from time to
time may be reasonably directed to perform by Company. Employee shall at all
times comply with and be subject to such policies and procedures as Company may
establish from time to time.

1.3. Employee shall, during the period of Employee’s employment by Company or a
subsidiary, devote Employee’s full business time, energy, and best efforts to
the business and affairs of Company and its subsidiaries and affiliated
entities. Employee may not engage, directly or indirectly, in any other
business, investment, or activity that interferes with Employee’s performance of
Employee’s duties hereunder, is contrary to the interests of Company, or
requires any significant portion of Employee’s business time.

1.4. Employee acknowledges and agrees that Employee owes a fiduciary duty of
loyalty, fidelity and allegiance to act at all times in the best interests of
Company and its subsidiaries and to do no act which would injure Company’s
business, its interests or its reputation. Employee agrees to comply with the
policies and procedures as described and contained in Company’s Business Ethics
Policies and related policies, copies of which have been provided to Employee.

Article 2: Compensation and Benefits

2.1. Employee shall be paid base salary and bonus and shall accrue vacation as
set forth on Exhibit A. Employee’s base salary shall be paid in bi-weekly
installments in accordance with Company’s or the employing subsidiary’s standard
payroll practice, and (as with all other payments made to Employee by Company or
such subsidiary) is subject to withholding of all federal, state, city or other
taxes as may be required by law.

2.2. While employed by Company or a subsidiary (both during the Term and
thereafter), Employee shall be allowed to participate, on the same basis
generally as other employees of Company or such subsidiary, in all

 

1



--------------------------------------------------------------------------------

general employee benefit plans and programs, including improvements or
modifications of the same, which on the effective date or thereafter are made
available by Company or such subsidiary to all or substantially all of its or
their employees. Such benefits, plans and programs may include, without
limitation, medical, dental care, life insurance, disability protection and
qualified plans. Nothing in this Agreement is to be construed or interpreted to
provide greater rights, participation, coverage or benefits under such benefit
plans or programs than provided to similarly situated employees pursuant to the
terms and conditions of such benefit plans and programs, except as may be
approved by Company’s Governance, Nominating & Compensation Committee (or
successor committee with responsibility for the compensation function) and/or
Board of Directors.

2.3. Employee shall receive the grants and awards of restricted stock and
options as, and on the dates specified in Exhibit A, subject to his continued
employment on the date restrictions lapse or options vest and to the other terms
and provisions of the Company’s standard forms of restricted stock or option
agreements for senior executives of the Company. Employee shall be eligible to
participate in the Company’s long-term incentive plans and Company’s annual
incentive plan currently maintained or hereafter maintained by Company or a
subsidiary for its officers as a group. Any such grants, awards or participation
shall be subject to separate agreements containing the terms and provisions
applicable to each such grant, award or participation as provided in the
applicable incentive plan and by the committee administering such plan.

2.4. Company shall not by reason of this Article 2 be obligated to institute,
maintain or refrain from changing, amending or discontinuing, any such incentive
compensation or employee benefit program or plan, so long as such actions or
inactions are similarly applicable to covered employees generally. Moreover,
unless specifically provided for in a written plan document adopted by the Board
of Directors of Company, none of the benefits or arrangements described in this
Article 2 shall be secured or funded in any way, and each shall instead
constitute an unfunded and unsecured promise to pay money in the future
exclusively from the general assets of Company.

2.5. Company may withhold from any compensation, benefits or amounts payable
under this Agreement all federal, state, city or other taxes as may be required
by law.

Article 3: Termination Prior To Expiration of Term and Effects of Such
Termination

3.1. Notwithstanding any other provisions of this Agreement, Company shall have
the right to terminate Employee’s employment under this Agreement at any time
prior to the expiration of the Term for any of the following reasons:

(a) For “cause” upon the determination by the Company’s Chief Executive Officer
that “cause” exists for the termination of the employment relationship. As used
in this Section 3.1(a), the term “cause” shall mean (i) Employee’s gross
negligence or willful misconduct in the performance of the duties and services
required of Employee pursuant to this Agreement; (ii) Employee’s final
conviction of a felony or of a misdemeanor involving moral turpitude;
(iii) Employee’s involvement in a conflict of interest as referenced in Sections
1.3 or 1.4 with respect to which Company makes a good faith determination to
terminate the employment of Employee; or (iv) Employee’s material breach of any
material provision of this Agreement which remains uncorrected for 30 days
following written notice to Employee by Company of such breach. It is expressly
acknowledged and agreed that the decision as to whether “cause” exists for
termination of the employment relationship by Company is delegated to the Chief
Executive Officer for determination;

(b) For any other reason whatsoever, with or without cause, in the sole
discretion of the Company’s Chief Executive Officer;

(c) Upon Employee’s death; or

(d) To the extent allowed by law, upon Employee’s becoming incapacitated by
accident, sickness or other circumstance which renders him or her mentally or
physically incapable of performing the duties and services required of Employee,
as determined in good faith by Company.

 

2



--------------------------------------------------------------------------------

The termination of Employee’s employment by Company prior to the expiration of
the Term shall constitute a “Termination for Cause” if made pursuant to
Section 3.1(a); the effect of such termination is specified in Section 3.4. The
termination of Employee’s employment by Company prior to the expiration of the
Term shall constitute an “Involuntary Termination” if made pursuant to
Section 3.1(b); the effect of such termination is specified in Section 3.6(a).
The effect of the employment relationship being terminated pursuant to
Section 3.1(c) or (d) as a result of Employee’s death or disability is specified
in Section 3.6(b).

3.2. Notwithstanding any other provisions of this Agreement except Section 8.5,
Employee shall have the right to terminate the employment relationship under
this Agreement at any time prior to the expiration of the Term of employment for
any of the following reasons:

(a) A material breach by Company of any material provision of this Agreement or
the occurrence of an Involuntary Termination as defined in Section 3.5 which
remains uncorrected for 30 days following written notice of such breach by
Employee to Company; or

(b) For any other reason whatsoever, in the sole discretion of Employee.

The termination of Employee’s employment by Employee prior to the expiration of
the Term shall constitute an “Involuntary Termination” if made pursuant to
Section 3.2(a); the effect of such termination is specified in Section 3.6(a).
The termination of Employee’s employment by Employee prior to the expiration of
the Term shall constitute a “Voluntary Termination” if made pursuant to
Section 3.2(b); the effect of such termination is specified in Section 3.3.

3.3. Upon a “Voluntary Termination” of the employment relationship by Employee
prior to expiration of the Term, all future compensation to which Employee would
have been entitled and all future benefits for which Employee would have been
eligible shall cease and terminate as of the date of termination. Employee shall
be entitled to pro rata salary and accrued benefits through the date of such
termination, but Employee shall not be entitled to any bonuses or incentive
compensation not yet paid at the date of such termination.

3.4. If Employee’s employment hereunder shall be terminated by Company for Cause
prior to expiration of the Term, all future compensation to which Employee would
have been entitled and all future benefits for which Employee would have been
eligible shall cease and terminate as of the date of termination. Employee shall
be entitled to pro rata salary and accrued benefits through the date of such
termination, but Employee shall not be entitled to any bonuses or incentive
compensation not yet paid at the date of such termination.

3.5. As used in this Agreement, “Involuntary Termination” shall also mean
termination of Employee’s employment with Company if such termination results
from termination by Employee within 90 days of and in connection with or based
upon any of the following:

(a) A substantial and/or material reduction in the nature or scope of Employee’s
duties and/or responsibilities as such duties are constituted as of the
effective date of this Agreement or later agreed to by Employee and Company, or
if Employee is no longer an executive officer of the Company as defined as
Section 16b in SEC regulations, which reduction remains in place and uncorrected
for 30 days following written notice of such breach to Company by Employee;

(b) A reduction in Employee’s base pay (except as part of a general cutback for
all employees or officers);

(c) A change in the location for the primary performance of Employee’s services
under this Agreement from the city in which Employee was serving at the time of
notification to a city which is more than 100 miles away from such location,
which change is not approved by Employee.

3.6. Upon any Involuntary Termination of the employment relationship by either
Company or Employee prior to expiration of the Term, Employee shall be entitled
to receive pro rata base salary and benefits (including payment for accrued, but
unused, vacation) through the date of termination. Depending upon the type of
Involuntary Termination, Employee or his estate may be entitled to additional
compensation and/or benefits, as described below.

 

3



--------------------------------------------------------------------------------

(a) Upon an Involuntary Termination of the employment relationship by either
Company or Employee prior to expiration of the Term pursuant to Section 3.1(b),
3.2(a) or 3.5, Employee shall be entitled, after execution of a Waiver and
Release Agreement in consideration of Employee’s continuing obligations
hereunder after such termination (including, without limitation, Employee’s
non-competition obligations), to (i) the sum of one year’s annual base salary
payable as follows: half of the base salary shall be paid within 30 days of the
termination date; the remaining half shall be paid at the end of the 6-month
period following the termination date; (ii) the amount of the target bonus
compensation earned by Employee under any applicable bonus plan then in effect
in accordance with its terms through the date of termination, based on Company
performance through such date and prorated by multiplying such bonus
compensation by the fraction obtained by dividing the number of days in the year
through the date of termination by 365, payable as follows: half of target bonus
amount shall be paid within 30 days of the termination date; the remaining half
shall be paid at the end of the 6-month period following the termination date;
(iii) the continuation of the provision of health insurance, dental insurance
and life insurance benefits for a period of one year following the date of
termination to Employee and Employee’s family at least equivalent to and to the
same extent as those which would have been provided to them in accordance with
this Employment Agreement and the plans, programs, practices and policies of
Company as in effect and applicable generally to other peer executives and their
families at the date of termination, at the election of Employee; provided,
however, that if the Employee becomes re-employed with another employer and is
eligible to receive medical or other welfare benefits under another employer
provided plan, the medical and other welfare benefits described herein will be
secondary to those provided under such other plan during such applicable period
of eligibility; and (iv) any bonus compensation that has been earned under the
bonus plan, the payment of which has been deferred under the terms of the bonus
plan, will be paid to Employee in accordance with the terms of the bonus plan.

(b) Upon an Involuntary Termination of the employment relationship by either
Company or Employee prior to expiration of the Term pursuant to Section 3.1(c)
or (d), Employee or his beneficiary’s shall be entitled to (i) cash in the
amount of the target bonus compensation earned by Employee under any applicable
bonus plan then in effect in accordance with its terms through the date of
termination, based on Company performance through such date and prorated by
multiplying such bonus compensation by the fraction obtained by dividing the
number of days in the year through the date of termination by 365, payable no
later than 90 days following the date of termination; and (ii) any bonus
compensation that has been earned under the bonus plan, the payment of which has
been deferred under the terms of the bonus plan, will be paid to Employee in
accordance with the terms of the bonus plan.

(c) Upon an Involuntary Termination of the employment relationship by either
Company or Employee prior to expiration of the Term pursuant to Section 3.1(b),
3.2(a) or 3.5 within 12 months following a Change of Control, Employee shall be
entitled, after execution of a Waiver and Release Agreement in consideration of
Employee’s continuing obligations hereunder after such termination (including,
without limitation, Employee’s non-competition obligations), (i) to one year’s
annual base salary payable as follows: half of the base salary shall be paid
within 30 days of the termination date; the remaining half shall be paid at the
end of the 6-month period following the termination date; (ii) a lump sum cash
amount equal to the greater of (A) the target bonus compensation in effect at
the time notice of termination is given or (B) the target bonus compensation in
effect immediately preceding the Change of Control Date, payable as follows:
half of target bonus amount shall be paid within 30 days of the termination
date; the remaining half shall be paid at the end of the 6-month period
following the termination date; (iii) the continuation of the provision of
health insurance, dental insurance and life insurance benefits for a period of
12 months following the date of termination to Employee and Employee’s family at
least equivalent to and to the same extent as those which would have been
provided to them in accordance with this Employment Agreement and the plans,
programs, practices and policies of Company as in effect and applicable
generally to other peer executives and their families at the date of
termination, at the election of Employee, or the cash-equivalent thereof;
provided, however, that if the Employee becomes re-employed with another
employer and is eligible to receive medical or other welfare benefits under
another employer provided plan, the medical and other welfare benefits described
herein will be secondary to those provided under such other plan during such
applicable period of eligibility; and (iv)

 

4



--------------------------------------------------------------------------------

any bonus compensation that has been earned under the bonus plan, the payment of
which has been deferred under the terms of the bonus plan, will be paid to
Employee in accordance with the terms of the bonus plan. In addition,
notwithstanding the terms of the any related incentive plan or agreement, or any
award agreement evidencing awards of stock options or restricted stock to
purchase stock of Company, in the event of a Change of Control while Employee is
employed by Company, all outstanding stock options held by Employee shall fully
vest as of the Change of Control Date and become immediately exercisable in
accordance with their terms and all restrictions on any restricted stock of
Company held by Employee shall lapse as of the Change of Control Date, and any
such stock options shall be exercisable for 90 days after the date of
termination, unless the term of the stock options expires before the end of such
period, in which case the stock option shall be exercisable until the expiration
of its term.

(d) Upon an Involuntary Termination of the employment relationship by either
Company or Employee prior to expiration of the Term pursuant to Section 3.1(b),
3.2(a) or 3.5 within 6 months prior to a Change of Control, Employee shall be
entitled, after execution of a Waiver and Release Agreement in consideration of
Employee’s continuing obligations hereunder after such termination (including,
without limitation, Employee’s non-competition obligations), (i) to one year’s
annual base salary payable as follows: the full amount of such payment shall be
paid at the end of the 6-month period following the termination date, with the
amount of such payment to be offset by any payment Employee has previously
received under Section 3.6(a)(i); (ii) a lump sum cash amount equal to the
greater of (A) the target bonus compensation in effect at the time notice of
termination is given or (B) the target bonus compensation in effect immediately
preceding the Change of Control Date, payable as follows: the full amount of
such payment shall be paid at the end of the 6-month period following the
termination date, with the amount of such payment to be offset by any payment
Employee has previously received under Section 3.6(a)(ii); (iii) the
continuation of the provision of health insurance, dental insurance and life
insurance benefits for a period of 12 months following the date of termination
to Employee and Employee’s family at least equivalent to and to the same extent
as those which would have been provided to them in accordance with this
Employment Agreement and the plans, programs, practices and policies of Company
as in effect and applicable generally to other peer executives and their
families at the date of termination, at the election of Employee, or the
cash-equivalent thereof; provided, however, that if the Employee becomes
re-employed with another employer and is eligible to receive medical or other
welfare benefits under another employer provided plan, the medical and other
welfare benefits described herein will be secondary to those provided under such
other plan during such applicable period of eligibility; and (iv) any bonus
compensation that has been earned under the bonus plan, the payment of which has
been deferred under the terms of the bonus plan, will be paid to Employee in
accordance with the terms of the bonus plan. In addition, Employee shall receive
a cash payment, (x) with respect to any stock option that is forfeited as of the
date of his termination of employment, equal to the difference between the
closing price of the Company stock as of the Change of Control Date and such
option’s exercise price (or, if the term of such option would have expired
before the Change of Control Date, the difference between the closing price of
the Company stock as of the date of such option’s expiration date and such
option’s exercise price) and (y) with respect to any restricted stock that is
forfeited as of the date of his termination of employment, equal to the closing
price of such stock as of the Change of Control Date, with such payment to be
made within 30 days of the Change of Control Date.

(e) “Change of Control” of Company shall occur if: (1) Company merges or
consolidates with any other entity (other than one of NATCO Group Inc.’s
majority owned subsidiaries) and the shareholders of NATCO Group Inc. own less
than 50% of the surviving entity; (2) Company sells all or substantially all of
its assets to any other person or entity (other than (i) a sale of equity
interests in NATCO Group Inc. or (ii) a sale of assets to another majority owned
subsidiary of NATCO Group Inc. and in connection therewith Employee becomes
employed by such subsidiary, NATCO Group Inc. or a partnership in which NATCO
Group Inc. is the general partner); (3) Company is dissolved or liquidated;
(4) any third person or entity together with its Affiliates (including a “group”
as contemplated by Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended) shall become, directly or indirectly, the Beneficial Owner of greater
than 50% of the voting stock of Company, based upon voting power (except as the
result of a distribution of the voting securities of the Company to the
shareholders); or (5) during such time as Company has a class of Voting
Securities registered under the Securities Exchange Act of 1934, the individuals
who constituted the members of the Company’s Board of Directors (“Incumbent
Board”) upon

 

5



--------------------------------------------------------------------------------

the effective date of such registration cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director whose
election or nomination for election by Company stockholders was approved by a
vote of at least two-thirds of the directors comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without objection to
such nomination) shall be, for purposes of this subclause (5), considered as
though such person were a member of the Incumbent Board.

(f) “Change of Control Date” shall mean the day on which a Change of Control
becomes effective.

(g) Employee shall not be under any duty or obligation to seek or accept other
employment following Involuntary Termination and, except as provided in
Section 6.2, the amounts due Employee hereunder shall not be reduced or
suspended if Employee accepts subsequent employment. Employee’s rights under
this Section 3.6 are Employee’s sole and exclusive rights against Company, or
its Affiliates, and Company’s sole and exclusive liability to Employee under
this Agreement, in contract, tort or otherwise, for any Involuntary Termination
of the employment relationship. Employee, to the extent permitted by law,
covenants not to sue or lodge any claim, demand or cause of action against
Company for any sums for Involuntary Termination other than those sums specified
in this Section 3.6.

3.7. In all cases, the payments payable to Employee under Section 3.6 of this
Agreement upon termination of the employment relationship shall be offset
against any amounts to which Employee may otherwise be entitled under any and
all severance plans and policies of Company, or its Affiliates.

3.8. Termination (including expiration of the Term) of the employment
relationship does not terminate those obligations imposed by this Agreement,
which are continuing obligations, including, without limitation, Employee’s
obligations under Articles 5 and 6. Upon termination, Employee shall promptly
return all property of the Company and its Affiliates to the Company, including
books, records, computer files, etc.

3.9. Limitation of Benefits.

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any benefit, payment or distribution by Company to or
for the benefit of Employee (whether payable or distributable pursuant to the
terms of this Agreement or otherwise) (a “Payment”) would, if paid, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
the Payment shall be reduced to the extent necessary to avoid the imposition of
the Excise Tax. Company may select the Payments to be limited or reduced.

(b) All determinations required to be made under this Section 3.9, including
whether an Excise Tax would otherwise be imposed and the assumptions to be
utilized in arriving at such determination, shall be made by Independent Tax
Counsel which shall provide detailed supporting calculations both to Company and
Employee within 15 business days of the receipt of notice from Employee that a
Payment is due to be made, or such earlier time as is requested by Company. For
purposes of this paragraph, “Independent Tax Counsel” will mean a lawyer, a
certified public accountant with a nationally recognized accounting firm, or a
compensation consultant with a nationally recognized actuarial and benefits
consulting firm with expertise in the area of executive compensation, who will
be selected by Company and will be reasonably acceptable to Employee, and whose
fees and disbursements will be paid by Company. Any determination by the
Independent Tax Counsel shall be binding upon Company and Employee. If, as a
result of any uncertainty in the application of Section 4999 of the Code at the
time the initial determination is made by the Independent Tax Counsel hereunder,
Payments hereunder have been unnecessarily limited by this Section 3.9
(“Underpayment”), consistent with the calculations required to be made
hereunder, then the Independent Tax Counsel shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be properly paid
by Company to or for the benefit of Employee. If, however, Payments hereunder
have not been sufficiently limited by this Section 3.9, consistent with the
calculations required to be made hereunder, to prevent the imposition of an
Excise Tax upon Employee (the “Overpayment”), then Employee shall notify Company
in writing within 15 days of any claim by the Internal Revenue Service, that, if
successful, would require the payment by Employee of

 

6



--------------------------------------------------------------------------------

any Excise Tax, and the Independent Tax Counsel shall determine the amount of
Overpayment that has occurred and any such Overpayment shall be properly
refunded by Employee by or for the benefit of Company so as to properly prevent
the imposition of the Excise Tax.

Article 4: Continuation of Employment Beyond Term; Termination And Effects Of
Termination

4.1. Should Employee remain employed by Company or a subsidiary beyond the
expiration of the Term of this Agreement, and this Agreement has not been
extended by Company, the employer-employee relationship shall be employment at
will, terminable at any time by any of Company, its employing subsidiary or
Employee for any reason whatsoever, with or without cause.

Article 5: Ownership and Protection Of Information; Copyrights

5.1. All information, ideas, concepts, improvements, discoveries, and
inventions, whether patentable or not, which are conceived, made, developed or
acquired by Employee, individually or in conjunction with others, during
Employee’s employment by Company or a subsidiary (whether during business hours
or otherwise and whether on Company’s premises or otherwise) which relate to
Company’s or such subsidiary’s business, products or services (including,
without limitation, all such information relating to corporate opportunities,
research, financial and sales data, pricing and trading terms, evaluations,
opinions, interpretations, acquisition prospects, the identity of customers or
their requirements, the identity of key contacts within the customer’s
organizations or within the organization of acquisition prospects, or marketing
and merchandising techniques, prospective names, and marks) shall be disclosed
to Company and are and shall be the sole and exclusive property of Company or
its subsidiary. Moreover, all drawings, memoranda, notes, records, files,
correspondence, drawings, manuals, models, specifications, computer programs,
maps and all other writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries and inventions are and
shall be the sole and exclusive property of Company or its subsidiary.

5.2. Employee acknowledges that the business of Company and its Affiliates is
highly competitive and that its strategies, methods, books, records and
documents, its technical information concerning its products, equipment,
services, and processes, procurement procedures and pricing techniques, the
names of and other information (such as credit and financial data) concerning
its customers and business affiliates, all comprise confidential business
information and trade secrets which are valuable, special and unique assets
which Company or its Affiliates use in its or their business to obtain a
competitive advantage over its or their competitors. Employee further
acknowledges that protection of such confidential business information and trade
secrets against unauthorized disclosure and use is of critical importance to
Company and its Affiliates in maintaining its and their competitive position.
Employee acknowledges that under this Agreement, Employee is being given access
to confidential business information and trade secrets of Company and its
Affiliates, and Employee hereby agrees that Employee will not, at any time
during or after his or her employment by Company, make any unauthorized
disclosure of any confidential business information or trade secrets of Company
or its Affiliates, or make any use thereof, except in the carrying out of his or
her employment responsibilities hereunder, or as may be required by law. NATCO
Group Inc. and its Affiliates shall be third party beneficiaries of Employee’s
obligations under this Section. As a result of Employee’s employment by Company
or a subsidiary, Employee may also from time to time have access to, or
knowledge of, confidential business information or trade secrets of third
parties, such as customers, suppliers, partners, joint-venturers and the like,
of Company and its Affiliates. Employee also agrees to preserve and protect the
confidentiality of such third-party confidential information and trade secrets
to the same extent, and on the same basis, as confidential business information
and trade secrets of the Company and its Affiliates. Employee acknowledges that
money damages would not be a sufficient remedy for any breach of this Article 5
by Employee, and Company shall be entitled to enforce the provisions of this
Article 5 to specific performance and injunctive relief as remedies for such
breach or any threatened breach. Such remedies shall not be deemed the exclusive
remedies for a breach of this Article 5, but shall be in addition to all
remedies available at law or in equity to Company, including the recovery of
damages from Employee and his or her agents involved in such breach.

 

7



--------------------------------------------------------------------------------

Article 6: Post-Employment Non-Competition Obligations

6.1. As part of the consideration for the compensation and benefits to be paid
to Employee hereunder, and as an additional incentive for Company to enter into
this Agreement, and in particular Company’s agreement to the protections
contained in Section 3.6, Company and Employee agree to the non-competition
provisions of this Article 6 during the term of this Agreement. Employee agrees
that during the period of Employee’s non-competition obligations hereunder,
Employee will not, directly or indirectly for Employee or for others, in any
geographic area or market where Company or any of its Affiliated companies are
conducting any business as of the date of termination of the employment
relationship or have during the previous 12 months conducted any business:

(a) engage in any business competitive with the business conducted by Company or
its Affiliates;

(b) render advice or services to, or otherwise assist, any other person,
association or entity who is engaged, directly or indirectly, in any business
competitive with the business conducted by Company or its Affiliates; or

(c) induce any employee of Company or any of its Affiliates to terminate his or
her employment with Company or its Affiliates, or hire or assist in the hiring
of any such employee by person, association, or entity not Affiliated with
Company or its Affiliates. These non-competition obligations shall continue for
a period of one year after termination of this employment relationship.

6.2. Employee understands that the foregoing restrictions may limit his or her
ability to engage in certain businesses during the 12-month period provided for
above, but acknowledges that Employee will receive sufficiently high
remuneration and other benefits under this Agreement to justify such
restriction. Employee acknowledges that money damages would not be sufficient
remedy for any breach of this Article 6 by Employee, and Company shall be
entitled to enforce the provisions of this Article 6 by terminating any payments
then owed to Employee under this Agreement and/or to specific performance and
injunctive relief as remedies for such breach or any threatened breach. Such
remedies shall not be deemed the exclusive remedies for a breach of this Article
6, but shall be in addition to all remedies available at law or in equity to
Company, including, without limitation, the recovery of damages from Employee
and his or her agents involved in such breach.

6.3. It is expressly understood and agreed that Company and Employee consider
the restrictions contained in this Article 6 to be reasonable and necessary to
protect the proprietary information of Company. Nevertheless, if any of the
aforesaid restrictions are found by a court having jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions therein set forth to be
modified by such courts so as to be reasonable and enforceable and, as so
modified by the court, to be fully enforced.

Article 7: Indemnification

7.1. Contemporaneously with effectiveness of this Agreement, Company and
Employee shall enter into an Indemnification Agreement substantially identical
in form and substance to Company’s standard form of indemnification agreement
for senior executives of the Company.

Article 8: Miscellaneous

8.1. The following terms shall have the meanings ascribed to them below for
purposes of this Agreement:

(a) “Affiliates” or “Affiliated” means an entity who directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with Company.

(b) “Involuntary Termination Date” shall mean Employee’s last date of employment
by reason of an Involuntary Termination.

 

8



--------------------------------------------------------------------------------

8.2. For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to Company, to:

NATCO Group Inc.

2950 N. Loop West

Houston, Texas 77092

Attention: John U. Clarke, Chief Executive Officer

If to Employee, to:

Knut Eriksen

1721-1 Nantucket Drive

Houston, Texas 77057

Either Company or Employee may furnish a change of address to the other in
writing in accordance herewith, except that notices of changes of address shall
be effective only upon receipt.

8.3. This Agreement shall be governed in all respects by the laws of the State
of Texas, excluding any conflict-of-law rule or principle that might refer the
construction of the Agreement to the laws of another state or country.

8.4. No failure by either party hereto at any time to give notice of any breach
by the other party of, or to require compliance with, any condition or provision
of this Agreement shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time.

8.5. If a dispute arises out of or related to this Agreement, other than a
dispute regarding Employee’s obligations under Article 5, Section 5.2, or
Article 6, Section 6.1, and if the dispute cannot be settled through direct
discussions, then Company and Employee agree to first endeavor to settle the
dispute in an amicable manner by mediation, before having recourse to any other
proceeding or forum. Thereafter, the matter shall be submitted to binding
arbitration as follows:

Any dispute, claim, or controversy arising out of or related in any way to this
agreement, including but not limited to its enforceability, validity, or
interpretation, or related in any way to employee’s employment with company or a
subsidiary that is not first resolved by agreement or mediation as provided
above, shall be submitted to and resolved by binding arbitration with the
American Arbitration Association (“AAA”) in Houston, Texas, in accordance with
the AAA’s applicable rules to the resolution of employment disputes. Judgment
upon the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction. It is specifically agreed that the arbitration provision shall be
binding on employee’s heirs, administrators, and personal representatives. The
paragraph shall be governed by the federal arbitration act. Nothing contained in
the agreement shall prevent company from seeking injunctive relief against
employee for violation of any agreement pertaining to non-competition, trade
secrets or confidentiality.

Company shall pay all costs of such mediation and binding arbitration, exclusive
of Employee’s legal fees.

8.6. It is a desire and intent of the parties that the terms, provisions,
covenants and remedies contained in this Agreement shall be enforceable to the
fullest extent permitted by law. If any such term, provision, covenant or remedy
of this Agreement or the application thereof to any person, association, or
entity or circumstances shall, to any extent, be construed to be invalid or
unenforceable in whole or in part, then such term, provision, covenant or remedy
shall be construed in a manner so as to permit its enforceability under the
applicable law to the fullest extent permitted by law. In any case, the
remaining provisions of this Agreement or the application thereof to any person,
association or entity or circumstances other than those to which they have been
held invalid or unenforceable, shall remain in full force and effect.

8.7. This Agreement shall be binding upon and inure to the benefit of Company
and any other person, association or entity which may hereafter acquire or
succeed to all or substantially all of the business or assets of Company by any
means whether direct or indirect, by purchase, merger, consolidation or
otherwise. Company may assign this Agreement to any Affiliate or any other
entity of NATCO Group Inc. Employee’s rights and obligations

 

9



--------------------------------------------------------------------------------

under this Agreement hereof are personal and such rights, benefits, and
obligations of Employee shall not be voluntarily or involuntarily assigned,
alienated, or transferred, whether by operation of law or otherwise, without the
prior written consent of Company.

8.8. There exist other agreements between Company and Employee relating to the
employment relationship between them, for example, the agreement with respect to
Company policies contained in Company’s Business Ethics Policies and agreements
with respect to indemnification and incentive matters. This Agreement replaces
and merges previous agreements and discussions pertaining to the following
subject matters covered herein: the nature of Employee’s employment relationship
with Company and the term and termination of such relationship. This Agreement
constitutes the entire agreement of the parties with regard to such subject
matters, and contains all of the covenants, promises, representations,
warranties and agreements between the parties with respect such subject matters.
Each party to this Agreement acknowledges that no representation, inducement,
promise or agreement, oral or written, has been made by either party with
respect to such subject matters, which is not embodied herein, and that no
agreement, statement or promise relating to the employment of Employee by
Company that is not contained in this Agreement shall be valid or binding. Any
modification of this Agreement will be effective only if it is in writing and
signed by each party whose rights hereunder are affected thereby, provided that
any such modification must be authorized or approved by the Board of Directors
of Company.

IN WITNESS WHEREOF, Company and Employee have duly executed this Agreement in
multiple originals to be effective on the date first stated above.

 

NATCO GROUP INC.

By:

  /s/ Patrick M. McCarthy  

Patrick M. McCarthy

 

President

 

This 6th day of January 2006

KNUT ERIKSEN

  /s/ Knut Eriksen

This 6th day of January 2006

 

10



--------------------------------------------------------------------------------

Exhibit A

To Executive Employment Agreement

Between Natco Group Inc. and Knut Eriksen

 

Employee Name:

  Knut Eriksen

Term:

  Approximately three years (expires December 31, 2008)

Position:

  Senior Vice President – Engineered Systems of NATCO Group Inc. and of National
Tank Company

Location:

  Houston, Texas

Annual Base Salary:

  Employee’s annual base salary shall not be less than $250,000.

Bonuses:

  Employee will be eligible to participate in the 2006 NATCO Group Inc. Annual
Bonus Plan or any appropriate replacement bonus plan of Company or National Tank
Company. All bonuses are discretionary and shall be paid in accordance with the
terms and provisions of the applicable plan. The annual targeted incentive is
50% of the annual base salary.   In consideration of Employee’s acceptance of a
permanent position with Company, Employee shall receive a one-time bonus payment
of $125,000 within 15 days after his first day of employment with the Company.
Such bonus shall be forfeited to the Company if Employee voluntarily terminates
his employment with the Company or a subsidiary prior to January 1, 2007 or if
the Company terminates Employee for cause prior to January 1, 2007.

Long Term Incentives:

   

•      15,000 shares of non-performance based restricted stock, with
restrictions lapsing after 3 years of service, subject to earlier lapse on
Change of Control, death or disability, or involuntary termination without cause
and to a retention requirement applicable to one-third of such shares during the
term of employment unless waived by the Governance, Nominating & Compensation
Committee, grant date as of Employee’s first day of employment

 

•      Nonqualified Stock Options to acquire up to 25,000 shares vesting in
one-third increments on the first, second and third anniversaries of the date of
grant, and subject to earlier vesting in the event of an involuntary termination
without cause or on Change of Control, and to a retention requirement applicable
to one-third of such shares during the term of employment unless waived by the
Governance, Nominating & Compensation Committee; grant date as of Employee’s
first day of employment

 

•      Employee is eligible to participate in any long-term incentive plans as
recommended and approved by the Board of Directors of NATCO Group Inc. beginning
in 2007. In the event of a Change of Control as defined in Article 3,
Section 3.6(e), accelerated vesting shall occur on the Change of Control date
for all unvested options under any award grants that have not otherwise expired.

Vacation Benefits:

  Employee shall receive four weeks of vacation per year accrued on a bi-weekly
basis.

 

11